Jfourtlj Court of
                                           Antonio,

                                          January 29, 2014


                                        No. 04-13-00461 -CR


                                         James Ray Butler,
                                             Appellant


                                                 v.




                                         The State of Texas,
                                              Appellee


                                    Trial Court Case No. 37351CR


                                          ORDER

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See Tex. R. App. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on March 4, 2014, to the following panel: Justice
Angelini, Justice Alvarez, and Justice Chapa. All parties will be notified of the Court's decision
in this appeal in accordance with Tex. R. App. P. 48.


       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. App. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


       It is so ORDERED on January 29, 2014.



                                                               Karen Angelini, Justice
                                                                                u

       IN WITNESS WHEREOF, I have hereunto set my hand and a/fixed the seal                the said
court on this January 29, 2014.